ROSS, District Judge,
after stating the case as above, delivered the opinion of the court.
The contract upon which the action is based is an implied one, and arose in the; state of Missouri, and was to be performed there. It is therefore to be interpreted in accordance with the law applicable thereto in the state of Missouri, and not in accordance with the statute law of California. Boyle v. Zacharie, 6 Pet. 635, Cook v. Moffat, 5 How. 314. The parlies are agreed that the law of that state applicable to the question is the common law; and the plaintiff in error insists that, tested by the rules of the common law, the complaint does not state facts sufficient to constitute a cause of action, because it is not alleged that the services were rendered and tbe articles furnished defendant’s wife upon defendant’s credit. It is true the complaint does not so allege in so many words, hut facts are alleged from which that, result necessarily flows. The husband who turns bis wife out. of doors, or so maltreats her as to compel her to leave his domicile, gives her, in effect, a letter of credit for whatever her preservation or safety requires. Shepherd v. Mackoul, 3 *280Camp. 326; Mitchell v. Treanor, 56 Am. Dec. 421; Billing v. Pilcher, 46 Am. Dec. 523; Cunningham v. Irwin, 10 Am. Dec. 458, and cases referred to- in notes to those cases. If- this is so in ordinary cases, how much more strongly does the reason of the law apply to the case of the unfortunate wife who is rendered by insanity not only incapable of providing for herself, b.ut incapable of making any sort of a request, or any sort of a contract. The charitable institution that gave shelter and protection to the abandoned wife of the defendant, and ministered to her needs, knew that it could not look to her for compensation, and knew that she was legally incompetent to make any contract of any nature. Necessarily, it looked, and had the legal right to look, to the person who was legally responsible for the necessaries furnished her, namely, her husband. The facts which render him liable are alleged in the complaint, and were found to be true by the court below. It is a matter of regret to us, as it doubtless was to the learned judge who decided the case below, that the defendant’s pl.ea of the statute of limitations enabled him to escape responsibility for the care and maintenance of his wife except for the two years immediately preceding the commencement of the action.
Judgment affirmed.